619 S.E.2d 503 (2005)
Eunice C. ECKARD, Executrix of the Estate of Steven Vincent Eckard, Deceased, and State of North Carolina, ex rel. Eunice C. Eckard, Executrix of the Estate of Steven Vincent Eckard, Deceased
v.
Chanae Evon SMITH, Mark Stephen McCollum, Steve Wallace, Phillip H. Redmond, Sheriff of Iredell County, Hartford Fire Insurance Company, and Iredell County.
No. 573A04.
Supreme Court of North Carolina.
October 7, 2005.
Wilson, Lackey & Rohr, P.C., by David S. Lackey, Lenoir, for plaintiff-appellant Eckard.
Kennedy Covington Lobdell & Hickman, L.L.P., by F. Fincher Jarrell and Wayne P. Huckel, Charlotte, for defendant-appellees McCollum, Wallace, Redmond, Hartford Fire Insurance Company, and Iredell County.
PER CURIAM.
AFFIRMED.